Citation Nr: 1025721	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-09 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

Entitlement to an increased rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to July 1990.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied entitlement to an increased rating in 
excess of 30 percent for PTSD.   

In March 2009, the Board remanded the Veteran's claim for an 
increased rating for additional development.  The case has been 
returned for further appellate action.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran failed to report for three necessary VA examinations 
without good cause.  


CONCLUSION OF LAW

The claim for an increased rating for PTSD is denied.  38 
U.S.C.A. § 1155  
(West 2002); 38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in April 2009, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third elements 
of the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided ratings 
based on the rating schedule and was given examples of the 
evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by a 
March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was cured by the issuance 
of VCAA notice followed by readjudication of a May 2010 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any 
timing deficiency has been cured.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.

As discussed below, the Veteran was scheduled for a new VA 
examination following a March 2009 Board remand.  The Veteran's 
most recent examination had been in 2006, and his representative 
had argued that this examination was inadequate.  In letters sent 
to the Veteran in October and November 2009, and January 2010, 
that he was being scheduled for a new examination, and that 
failure to report for a VA examination without good cause might 
result in the denial of his claim.  The Veteran has not asserted 
that he failed to receive proper notice of the scheduled 
examinations.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Analysis

Where a veteran fails without good cause to report for a 
necessary examination scheduled in conjunction with a claim 
(other than an original claim), the claim will be denied.  38 
C.F.R. § 3.655(a), (b).

The Veteran reported one hour late for his first examination on 
March 8, 2010, and was rescheduled at that time for March 17, 
2010.  He again reported one hour late for his second 
examination.  A note in the claims file indicated that he stated 
he had attempted to call to explain that he was running late due 
to St. Patrick's Day parade traffic but was placed on hold for 
one hour.  

At that time, he was offered and agreed to a third examination to 
take place at 9 a.m. on March 18, 2010.  A note written by the VA 
medical center (VAMC) staff indicates that the Veteran called at 
9:30 on March 18 to request that this examination be rescheduled 
because of "a family emergency."  He was informed at that the 
medical center could not reschedule his examination again, and 
that he should contact the RO.  In a June 2010 report of contact, 
it was noted that the Veteran called the RO stating that he 
arrived 30 minutes late for his VA examination because he could 
not get out of bed due to symptoms of depression.  

These VA examinations were necessary to evaluate the current 
disability resulting from the service connected PTSD.  The 
Veteran's own representative had argued that the previous VA 
examination in October 2006 was inadequate.  At the previous 
examination the examiner provided a global assessment of function 
(GAF) attributable to the service connected disability of 60.  
GAFs of 60 are in the higher end of the moderate symptoms.  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 
(4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2009).  The 
examiner did not have access to the Veteran's claims file or 
consider pertinent history, such as the Veteran's receipt of 
Social Security Administration benefits and findings on VA and 
private treatment.

The Veteran's statements to VAMC staff and to the RO about why he 
failed to report for his examinations have been inconsistent, and 
are therefore not credible.  In this regard he gave different 
reasons to the RO for missing the last scheduled examination than 
he gave to the VAMC.  The VAMC report shows that he only called a 
half hour late and the report of the call indicates that he did 
not intend to appear on the date of the examination, whereas he 
told the RO that he actually appeared a half hour late.  

In addition to being inconsistent with what he told the VAMC, the 
Veteran's report of being unable to get out of bed due to 
depression is inconsistent with a record showing that he has been 
able to relocate between New York and Hawaii on at least two 
occasions during the course of this appeal.  The last move was 
proximate to the time he reported depression so severe that he 
could not get out of bed.

A search of Google Maps shows that the Veteran was residing 
approximately seven miles from the site of the scheduled VA 
examinations, a 15 to 25 minute drive, depending on the route.  
The relatively short distance between the Veteran's residence and 
the examination location makes it all the more inexplicable that 
he was repeatedly unable to appear on time for examinations.

The Board's March 2009 remand explained to him why the 
examination was necessary and the three notice letters sent prior 
to the March 2010 examinations explained the consequences of 
failing to report for an examination.  

The Veteran received proper notice and was, therefore, aware of 
the consequences of a failure to report without good cause.  He 
has not shown good cause for his failure to appear on time on 
three separate occasions for necessary examinations.  As such, 
his claim must be denied.

In deciding whether good cause was shown for the Veteran's 
failure to report for necessary examinations, the Board has 
considered the doctrine of reasonable doubt, but preponderance of 
the evidence is against a finding that there was good cause and 
reasonable doubt does not arise.  The claim is therefore denied.  
38 U.S.C.A. § 5107(b) (West 2002).


Total Rating

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an increased rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

A TDIU claim may be granted where the schedular rating is less 
than total and the service connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  Disabilities resulting from common etiology or a 
single accident or disabilities affecting a single body system 
will be considered as one disability for the above purposes of 
one 60 percent disability or one 40 percent disability.   
38 C.F.R. § 4.16(a).

If these percentage requirements are not met, but the Veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of a service connected disability, the case will be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service connected for PTSD, multiple 
sclerosis, and status post right orchiectomy for a combined 
disability rating of 60 percent.  He therefore does not meet the 
schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

However, the Veteran reported that he last worked in 2001 and he 
has attributed his unemployment to a number of different factors 
including his PTSD-related sleep impairment, which caused 
difficulty with concentration and irritability, as well as his 
multiple sclerosis symptoms and treatment.  Social Security 
records show that the Veteran was found to be unemployable due to 
multiple sclerosis and affective disorder.  Hence, the record 
raises the question of entitlement to TDIU on an extraschedular 
basis.  

The October 2006 VA examiner found, however, that the Veteran had 
both service connected and non-service connected psychiatric 
disabilities, and it is unclear from the report whether an 
affective disorder was considered part of the service connected 
disability.  An examination would be necessary to determine 
whether the service connected disabilities render the Veteran 
unemployable.  As he has failed without good cause to report for 
necessary VA examinations, the TDIU aspect of his appeal must be 
denied.  38 C.F.R. § 3.6559(a),(b).


ORDER

Entitlement to an increased rating for PTSD is denied.  





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


